DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.      The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

				       Claim Objections
2.     Claims 3-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

Claim Rejections - 35 USC § 102
3.       The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



4.     Claims 1-2 and 6-8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2021/0075844.   

       Regarding claim 1, Arikuma teaches the data stream allocation method implemented by at least one computer and a plurality of servers that analyze objects in a surveillance region using data streams obtained from a plurality of camera systems 
      the steps performed by the at least one computer of allocating the data streams obtained from the plurality of camera systems to the plurality of servers according to unevenness in the number of the objects in the surveillance region (See Fig.1-2; [0034]; [0046] allocating the data streams from the cameras to the nodes/servers; See Fig.10-12; [0041]-[0047] and [0058]-[0063] which discloses of dividing the width/region of the stream according to the number of subjects and allocating a width to a particular node of the plurality of nodes/servers for processing the data streams from the camera systems), and
       in accordance with a result of the allocation of the data streams to the plurality of servers, distributing each of the data streams obtained from the plurality of camera systems to the server to which the data stream has been allocated (See Fig.1-2; [0034] and [0046] which discloses of the plurality of cameras obtaining the data streams and distributing and allocating the streams to the plurality of nodes/servers); and
      the step performed by each of the plurality of servers of analyzing the objects using the data streams distributed by the at least one computer (See [0034] and [0046] wherein each of the nodes/servers analyze the stream for suspicious behavior; Fig.1-2 where the data streams are distributed by the at least one analysis device and/or anomaly device). 



      Regarding claim 6, Arikuma teaches the data stream allocation method according to, claim 1, comprising the step performed by each of the plurality of servers of conducting an analysis process to detect a predetermined behavior or state of an object using the distributed data streams (See [0034] and [0046] wherein each of the nodes/servers analyze the stream for suspicious behavior).

      Regarding claim 7, the claim has been analyzed and rejected for the same reasons set forth in the rejection of claim 1. Furthermore, it should be noted that the distribution unit and allocation determination unit invokes 112f and corresponds to the hardware structure defined in [0054], [0057], [0062]-[0063], [007-]-[0071], [0094]-[0100], and [0111]-[0123] as a processing unit for performing the steps detailed.

.      


Claim Rejections - 35 USC § 103
5.      The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


6.      Claims 1-2 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Gali et al., US 2016/0050396 in view of Butt et al., CA 3000127.

          Regarding claim 1, Gali teaches a data stream allocation method implemented by at least one computer and a plurality of servers that analyze objects in a surveillance region using data streams obtained from a plurality of camera systems capturing the surveillance region (See [0008]-[0014]; [0074]-[0097]; Fig.1; Fig.3 and Fig.6 which discloses of multiple cameras for capturing a region and for transmitting the data streams to a plurality of servers for analyzing), the method comprising:
      the steps performed by the at least one computer of allocating the data streams obtained from the plurality of camera systems to the plurality of servers in the surveillance region (See [0008]-[0014]; [0074]-[0097]; Fig.1; Fig.3 and Fig.6 which 
       in accordance with a result of the allocation of the data streams to the plurality of servers, distributing each of the data streams obtained from the plurality of camera systems to the server to which the data stream has been allocated (See [0008]-[0014]; [0074]-[0097] which discloses of allocating the streams according to the load balancing results of ranking and prioritizing the data streams from the cameras to servers); and
      the step performed by each of the plurality of servers of analyzing the objects using the data streams distributed by the at least one computer (See [0074]-[0097] which discloses of the servers analyzing the objects from the data streams). 
    
       Gali is silent with respect to allocating the data streams according to unevenness in the number of objects.
       However, in the same field of endeavor, Butt teaches of allocating the data streams according to unevenness in the number of objects (See [0024]; [0116]; [0140]-[0160]; Figs.2B; Fig.4; Figs.8-12 which discloses of allocating the detected objects in the data stream to be analyzed at the server based on the detected number of objects and processing power available at the server).
       It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Gali to have incorporated the teachings of Butt for the mere benefit of more efficient and rapid video analysis by ensuring the processor of the servers have enough computing power to analyze the objects in a timely manner.



      Regarding claim 6, the combination teaches the data stream allocation method according to, claim 1, comprising the step performed by each of the plurality of servers of conducting an analysis process to detect a predetermined behavior or state of an object using the distributed data streams (See Gali, See [0008]-[0014]; [0074]-[0097] which discloses of analyzing the streams at the servers to detect movement of at least the burglar/thief; Butt, See [0024]; [0116]; [0140]-[0160]; Figs.2B; Fig.4; Figs.8-12 wherein the analysis of the object/state of the person occurs at the server).

      Regarding claim 7, the claim has been analyzed and rejected for the same reasons set forth in the rejection of claim 1. Furthermore, it should be noted that the distribution unit and allocation determination unit invokes 112f and corresponds to the hardware structure defined in [0054], [0057], [0062]-[0063], [007-]-[0071], [0094]-[0100], and [0111]-[0123] as a processing unit for performing the steps detailed.



 Contact
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ricky Chin whose telephone number is 571-270-3753. The examiner can normally be reached on M-F 8:30-6:00.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on 571-272-3982. The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306. 
           Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
	

/Ricky Chin/
Primary Examiner 
AU 2423
(571) 270-3753
Ricky.Chin@uspto.gov